Exhibit 10.19

Amendment to the

FirstBank 2010 Equity Based Incentive Plan

THIS AMENDMENT (this “Amendment”) to the FirstBank 2010 Equity Based Incentive
Plan, as amended (the “Plan”) was approved and adopted by the Compensation
Committee of the Board of Directors of FirstBank (the “Bank”) on December 6,
2016.

 

1.

The following sentence shall be added to the end of Section 9(l):

“Notwithstanding anything in the Plan or Award Agreement to the contrary, if any
amount or benefit that would constitute non-exempt deferred compensation for
purposes of Section 409A of the Code would otherwise be payable or distributable
under this Plan or any Award Agreement by reason of a Participant’s separation
from service during a period in which the Participant is a “specified employee”
(as defined in Section 409A), then, subject to any permissible acceleration of
payment by the Administrator under Treas. Reg. Section 1.409A-3(j)(4)(ii)
(domestic relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi)
(payment of employment taxes): (i) the amount of such non-exempt deferred
compensation that would otherwise be payable during the six-month period
immediately following the Participant’s separation from service will be
accumulated through and paid or provided on the first day of the seventh month
following the Participant’s separation from service (or, if the Participant dies
during such period, within 30 days after the Participant’s death) (in either
case, the “Required Delay Period”); and (ii) the normal payment or distribution
schedule for any remaining payments or distributions will resume at the end of
the Required Delay Period.”

 

2.

Except as expressly amended hereby, the terms of the Plan shall be and remain
unchanged and the Plan as amended hereby shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
and time indicated above.

 

FIRSTBANK

 

 

 

By:

 

/s/ Christopher T. Holmes

 

 

Christopher T. Holmes

 

 

President and Chief Executive Officer

 